DETAILED ACTION
Status of the Claims
Claims 9-12 and 14-36 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 12/16/2020.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 16, 27, and 34 are objected to as being dependent upon a rejected base claim(s), but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 


Claim Rejections – 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Franch et al.
Claims 9-12, 14-15, 17-26, 28-33, and 35-36 are rejected under 35 U.S.C. 102(b) as being anticipated by Franch et al. (WO 2004/083427 A2, cited in the IDS of 07/13/2016, of record).  
Regarding claim 9, Franch teaches a method of producing a DNA-encoded chemical entity (e.g. as per the Encoded molecule section on pp. 46-47), the method comprising: 
(a) reacting a first functional group of a bifunctional linker to a first chemical building block, wherein the bifunctional linker has two functional groups (e.g. the chemical building block is read on by a scaffold of Franch, as per the Encoded molecule section on pp. 46-47 and as per the paragraph bridging pp. 11-12); and 
(b) reacting a second functional group of the bifunctional linker to a single-stranded hairpin oligonucleotide (e.g. the scaffold is bound to a template molecule, as per the paragraph bridging pp. 11-12 and/or Franch claim 40, and is connected to a template through a suitable linking moiety, as per the final paragraph on p. 46), the hairpin oligonucleotide comprising (i) a self-complementary region and (ii) a single- stranded loop comprising at least one natural nucleoside or nucleoside analog, thereby forming a conjugate (e.g. Franch teaches that the template comprises a single-stranded loop as per Figures 1-3 and 5-7; page 11, lines 18-24; page 37, lines 13-15; and Franch claims 34-35 and 147);
 (c) reacting a second chemical building block with the first chemical building block of the conjugate under conditions suitable for the formation of a covalent bond between the first chemical building block of the conjugate and the second chemical building block (e.g. the linking of an incoming chemical entity to the scaffold, as per the Encoded molecule section on pp. 46-47); and 
(d) reacting a first oligonucleotide tag to the single-stranded hairpin oligonucleotide of the conjugate, wherein the oligonucleotide tag comprises a region that encodes the identity of the first chemical building block and/or the identity of the second chemical building block, thereby forming a DNA-encoded chemical entity (e.g. as per the Building block section on pp. 47-49 and Figures 1-3 and 5-7), 
wherein steps (a) and (b) and/or steps (c) and (d) can be performed in any order.
Note that the newly added limitation of “wherein the bifunctional linker has two reactive functional groups” uses the term “has” (equivalent to “having”), which as per MPEP 2111.03(IV) “must be interpreted in light of the specification to determine whether open or closed claim language is intended”.  In the instant case, the relevant portion of the specification to discuss this appears to be page 24 (para 0073) which recites that “in certain embodiments, bifunctional linkers may include, for example, three parts”, and that “Part 3 may be a chemically inert spacer of variable length, introduced between Part 1 and 2.  Such a spacer can be a chain of ethylene glycol units (e.g., PEGs of different lengths), an alkane, an alkene, polyene chain, or peptide chain.”  Noting that the language used recites that Part 3 may be a chemically inert spacer of variable length, but also can be an alkene, a polyene chain, or a peptide chain, wherein at least some or all of these are not chemically inert and do have additional functional groups (e.g. the side chains of a peptide chain).  Therefore, the specification does not appear to limit the linker to only two functional groups, but also includes embodiments wherein there are additional functional groups in the linker.
**Additionally, it is noted that even embodiments of Franch that lack a scaffold attached to the template still read on the claim.  Specifically, the first anticodon (e.g. Figure 1-3 and 5-7) reads on the bifunctional linker, which is reacted with a first chemical building block (e.g. the first incoming chemical entity, as per the figures and the Building block section on pp. 47-49) and to the single-stranded hairpin oligonucleotide (e.g. the hairpin containing template of Franch as per the figures and page 11, lines 18-24; page 37, lines 13-15; and Franch claims 34-35 and 147, wherein it can even be covalently bound as per p. 6, lines 28-30).  This is followed by reacting of a second chemical building to the first chemical building block (e.g. as per the figures and the Building block section on pp. 47-49) and reacting a first oligonucleotide tag to the single-stranded hairpin (e.g. ligating the second anticodon to the nascent hairpin template).  
Regarding claim 10, Franch teaches the above, wherein the binding in step (d) comprises non-enzymatic ligation (e.g. chemical ligation as per page 14).
Regarding claim 11, Franch teaches the above, wherein the oligonucleotide tag of step (d) comprises a biotin label (e.g. as per p. 12, lines 9-14).  
claim 12, Franch teaches the above, wherein the single-stranded hairpin oligonucleotide of step (b) comprises a region that encodes the identity of the first building block (e.g. encodes for the attached scaffold and/or first building block via the codon).
Regarding claims 14-15 and 17, Franch teaches the above, wherein the bifunctional linker is modified (e.g. with an alkyl chain) to increase solubility in organic conditions (e.g. the C2 amino dT substitutions as per p. 71-72, and/or the spacer moiety described in the paragraph bridging pp. 48-49).
Regarding claims 18-19, 26, and 28, Franch teaches the above, wherein the oligonucleotide tag of step (d) comprises a region that encodes the identity of the first or second building block (e.g. encodes for the attached first or second building block via the anticodon sequence, depending on which embodiment, above, of Franch is relied upon).
Regarding claim 20, Franch teaches the above, wherein the suitable conditions for step (c) comprise an organic solvent (e.g. as per p. 34, lines 20-31).
Regarding claim 21, Franch teaches the above, wherein the single-stranded loop of the hairpin oligonucleotide comprises a sequence that can serve as a primer-binding region for amplification (e.g. as per Fig. 3 and 5).
Regarding claims 22-23, Franch teaches the above, wherein the bifunctional linker is attached at the 5' end of the single-stranded hairpin oligonucleotide of step (b) (e.g. in the embodiment wherein the first anticodon is considered the bifunctional linker, which is connected to the hairpin via the 5’-end of the hairpin, as per Fig. 3 and 5).
claims 22 and 24-25, Franch teaches the above, wherein the bifunctional linker is embedded within the single- stranded hairpin oligonucleotide of step (b) and/or the middle of the single-stranded hairpin oligonucleotide of step (b) (e.g. in embodiments wherein the scaffold linkage is considered the bifunctional linker, it is contained in the sequence of the hairpin, as above).
Regarding claims 29-33, Franch teaches the above, further reacting a second oligonucleotide tag coupled to a second chemical building block, and a third, etc. (e.g. as per the Template and Encoded molecule sections on pp. 44-47).
Regarding claims 35-36, Franch teaches the above, wherein a plurality of at least 1,000,000 different DNA-encoded entities are made (e.g. as per page 30, lines 10-21).
***
Response to Arguments
The 12/16/2020 remarks argue: not all elements are taught.
Applicant's arguments have been fully considered but they are not persuasive for at least the following reasons.
Specifically, the remarks at pages 6-7 assert Applicant has amended claim 9 for clarity to state that the bifunctional linker “has two reactive groups”.  As discussed in the rejection, above, the term “has” (equivalent to “having”) can be an open or closed term, as per MPEP 2111.03(IV), and therefore must be considered in light of the specification.  This is in contrast to “comprising”, which is always open, and “consisting”, which is always closed.  In the present case, since the specification at page 24 (as discussed above) discloses embodiments wherein the Part 3 of the linker “can be” elements such 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/